    Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.1 Filed 11/11/20 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


JIMMIE SHANNON,

        Plaintiff,                                   Civil Action No.:
                                                     Honorable
v

MARADA INDUSTRIES, INC,
d/b/a COSMA BODY ASSEMBLY
MICHIGAN,

        Defendant.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                         COMPLAINT & JURY DEMAND

        NOW COMES PLAINTIFF, JIMMIE SHANNON, by and through his

attorneys, Rasor Law Firm, PLLC, and for his Complaint against Defendant Cosma

Body Assembly Michigan states as follows:

                            GENERAL ALLEGATIONS

                                       Parties

        1.     At all relevant times, Plaintiff Jimmie Shannon, was a resident of the

City of Detroit, County of Wayne, State of Michigan.
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.2 Filed 11/11/20 Page 2 of 13



      2.     Defendant Marada Industries, Inc., d/b/a Cosma Body Assembly

(hereinafter “Cosma”), is a domestic profit corporation. Cosma operates a facility

and conducts business at issue here in the City of New Hudson, County of Oakland,

State of Michigan.

      3.     At all material times, Plaintiff was an employee of Defendant.

      4.     This lawsuit arises out of events occurring within the City of New

Hudson, County of Oakland, and State of Michigan.

                              Jurisdiction and Venue

      5.     This cause of action involves violations of Plaintiff’s civil rights, as

secured by the United States and Michigan Constitutions, and is brought pursuant to

the Americans with Disabilities Act (“ADA”) and the Michigan Persons with

Disabilities Civil Rights Act (“PWDCRA”).

      6.     This Court has jurisdiction over the claims arising under federal law

pursuant to 28 U.S.C. §§ 1331, 1343. This Court has supplemental jurisdiction over

the claims arising under state law pursuant to 28 U.S.C. § 1367.

      7.     Defendant Cosma is a covered entity, which includes “employer[s]”

within the meaning of the ADA and an “employer” within the meaning of the

PWDCRA, MCL §37.1201(b).

      8.     The amount in controversy exceeds $75,000.00 exclusive of costs,

interest, and attorney fees, and jurisdiction is otherwise proper in this Court.



                                           2
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.3 Filed 11/11/20 Page 3 of 13



       9.      Venue is appropriate in this Court pursuant to 28 USC §1391(b), as this

cause of action arises out of occurrences that took place within this District in the

County of Oakland and Defendant transacts and conducts business within this

District.

                             Administrative Procedures

       10.     Plaintiff filed a charge with the EEOC based on disability on November

15, 2018.

       11.     The EEOC determined there was cause that the ADA was violated, but

subsequently gave Plaintiff a Right to Sue letter on August 21, 2020.

       12.     Plaintiff has satisfied all jurisdictional requirements set forth by the

EEOC for bringing federal causes of action as addressed below.

                      COMMON FACTUAL ALLEGATIONS

       13.     Plaintiff was hired by Defendant Cosma as a Machine Operator on or

around September 9, 2018.

       14.     Plaintiff, who has an amputated left arm from his elbow down, was

hired by Defendant knowing that he had these physical limitations and restrictions.

       15.     Upon Plaintiff’s hire, he worked at two different machines, both of

which he performed well and did not need any assistance despite his physical

limitations.

       16.     However, sometime in October Plaintiff had a new supervisor, and he

was transferred to a different machine, a “Door Machine.”

                                           3
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.4 Filed 11/11/20 Page 4 of 13



       17.    Due to Plaintiff’s physical limitations, this new assignment was more

difficult for Plaintiff to perform in a timely fashion.

       18.    Upon beginning this new assignment, Plaintiff sought assistance from

his supervisor because he was constantly falling behind due to his physical

limitations, and/or alternatively, inquired about moving back to the other two

positions he had performed well with no issues.

       19.    Defendant’s Assistant Production Manager, Schon Bradley, initially

told Plaintiff not to worry about it and that they would figure it out.

       20.    Despite Plaintiff’s repeated complaints about being unable to keep up

at the door machine assignment, Defendant did not attempt to accommodate his

disability.

       21.    Instead, Plaintiff was terminated approximately one week later when

Assistant Production Manager Bradley requested Plaintiff’s assignment end because

he could not keep up.

       22.    Upon information and belief, although it was reasonable for Plaintiff to

be assigned to the two prior positions he had performed well, Defendant refused

because it does not offer accommodations.

       23.    Defendant’s explanation for failing to provide accommodations to

disabled employees is facially discriminatory: Defendant does not want to switch

employee assignments because other employees will see this and complain and want

an accommodation.

                                            4
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.5 Filed 11/11/20 Page 5 of 13



      24.    Upon information and belief, Defendant’s employees were not trained

on the ADA’s requirements.

      25.    In light of Plaintiff’s ability to perform other positions, his struggles to

perform the position that was forced upon him, and his requests that he could not

keep up and to be placed back at position(s) he had performed well before, Defendant

did not even discuss this availability with Plaintiff.

      26.    Instead, Defendant abruptly terminated Plaintiff based on his

performance at this specific new machine.

      27.    Plaintiff was told that because he cannot perform this specific machine,

Defendant would not keep him employed.

      28.    Because Defendant lacks ADA policies and procedures—and in turn

employee training regarding the same—maintains a facial policy of “no

accommodations”, and failed to engage in any interactive process that would have

determined Plaintiff’s abilities, Defendant violated the ADA in terminating Plaintiff.

      29.    This is corroborated by the EEOC’s determination that Defendant

failed to provide Plaintiff a reasonable accommodation, failed to engage in any

interactive process, and terminated Plaintiff based on his disability.

                             COUNT I
  VIOLATION OF 42 U.S.C § 12101, et seq., OF THE AMERICANS WITH
    DISABILITIES ACT—DISCRIMINATION AND/OR FAILURE TO
                        ACCOMMODATE

      30.    Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 29, as if fully set forth herein.
                                           5
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.6 Filed 11/11/20 Page 6 of 13



      31.    Title I of the Americans with Disabilities Act, 42 U.S.C. § 12112,

prohibits discrimination against any qualified individual on the basis of disability in

regard to job application procedures, hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.

      32.    42 U.S.C. § 12111(8) defines qualified individual to mean an individual

who with or without reasonable accommodation can perform the essential functions

of the employment position that such individual holds or desires.

      33.    At all relevant times, Plaintiff, who is missing his left arm from the

elbow down, is a qualified individual within the meaning of 42 U.S.C. § 12111(8).

      34.    Plaintiff could perform his job duties with, or without, a reasonable

accommodation.

      35.    42 U.S.C. § 12112(b) defines discrimination against a qualified

individual on the basis of disability. The definition of discrimination includes the

failure to reasonably accommodate a disabled individual. It includes the following:

             a.     42 U.S.C. § 12112(b)(3) includes in the definition of
             discrimination utilizing standards, criteria, or methods of
             administration that have the effect of discrimination on the basis of
             disability.

             b.    42 U.S.C. § 12112(b)(5) includes in the definition of
             discrimination the failure to reasonably accommodate a qualified
             individual with a disability.

             c.     42 U.S.C. § 12112(b)(6) includes in the definition of
             discrimination the use of qualification standards, employment tests, or
             other selection criteria that screen out or tend to screen out an individual
                                           6
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.7 Filed 11/11/20 Page 7 of 13



             with a disability or a class of individuals with a disability unless it is
             shown to be job related for the position in question and consistent with
             business necessity.

      36.    A reasonable accommodation under the ADA includes “job

restructuring…reassignment to a vacant position, acquisition or modification of

equipment or devices, appropriate adjustment or modifications of examinations,

training materials or policies, the provision of qualified readers or interpreters, and

other similar accommodations[.]” 42 U.S.C. § 12111(9).

      37.    The ADA also requires an individualized inquiry into each individual

employee’s specific situation and need for an accommodation and accommodating

such a request unless the request poses an undue hardship.

      38.    To determine the reasonableness of an accommodation, the ADA's

regulations indicate that “it may be necessary for the [employer] to initiate an

informal, interactive process with the qualified individual with a disability in need

of accommodation. This process should identify the precise limitations resulting

from the disability and potential reasonable accommodations that could overcome

those limitations.” 29 C.F.R. § 1630.2(o)(3).

      39.    Defendant violated the ADA when it discriminated against Plaintiff

based on his disability and request for accommodation by failing to accommodate

Plaintiff and allowing him to work job(s) that he originally worked and were

available.



                                           7
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.8 Filed 11/11/20 Page 8 of 13



      40.    Defendant discriminated against Plaintiff by enforcing its facially

discriminatory policies regarding requested accommodations and denying Plaintiff

an accommodation lacking either a sufficient reason or engaging in any interactive

process.

      41.    By ignoring ongoing discrimination and enforcing discriminatory

policies against Plaintiff, Defendant disregarded Plaintiff’s basic rights under the

Americans with Disabilities Act.

      42.    Defendant’s actions and policies in discriminating against Plaintiff

based on his disability and failing to accommodate Plaintiff were conducted with

malice or reckless indifference to Plaintiff’s federally protected rights.

      43.    Given Defendant’s basis for terminating Plaintiff, Plaintiff has direct

evidence of discrimination.

      44.    Instead of considering accommodating Plaintiff by engaging in an

interactive process to determine what job(s) Plaintiff could perform, Defendant

abruptly terminated Plaintiff.

      45.    As a direct and proximate result of Defendant’s unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of

employee    benefits,   loss     of   promotional   opportunities,   humiliation   and

embarrassment, mental and emotional distress, and loss of everyday pleasures of

everyday life.

                                            8
 Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.9 Filed 11/11/20 Page 9 of 13



      46.       Pursuant to the ADA, Defendant is liable to Plaintiff for all damages

allowed under federal law. To the extent that the damages allowable and/or

recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish or

deter Defendant, this Court must order additional damages to be allowed so as to

satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff Jimmie Shannon respectfully requests that this

Honorable Court enter judgment in his favor and against Defendant, for

compensatory damages in whatever amount he is found to be entitled, exemplary

damages commensurate with the wrong and Defendant’s ability to pay, punitive

damages, and an award of his fair and reasonable attorney fees, cost of litigation,

and interest.

                               COUNT II
            VIOLATION OF M.C.L. § 37.1101, et seq., THE MICHIGAN
             PERSONS WITH DISABILITIES CIVIL RIGHTS ACT —
            DISCRIMINATION AND FAILURE TO ACCOMMODATE

      47.       Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 46, as if fully set forth herein.

      48.       The Michigan Persons with Disabilities Civil Rights Act, M.C.L. §

37.1101 et seq., (“PWDCRA”) prohibits the discharge or otherwise discrimination

against an individual with respect to compensation or the terms, conditions, or

privileges of employment, because of a disability or genetic information that is

unrelated to the individual's ability to perform the duties of a particular job or

position.
                                             9
Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.10 Filed 11/11/20 Page 10 of 13



       49.     The PWDCRA also requires an employer to “accommodate a person

with a disability for purposes of employment … unless the person demonstrates that

the accommodation would impose an undue hardship.” M.C.L. § 37.1102.

       50.     A disability is “[a] determinable physical or mental characteristic of an

individual which may result from disease, injury, congenital conditions of birth, or

functional disorder, if the characteristic ... substantially limits 1 or more of the major

life activities of that individual and is unrelated to the individual's ability to perform

the duties of a particular job or position or substantially limits 1 or more of the major

life activities of that individual and is unrelated to the individual's qualifications for

employment or promotion.” M.C.L. § 37.1103(d)(i)(A).

       51.     At all relevant times, Plaintiff was a qualified individual with a

disability within the meaning of the PWDCRA. Specifically, Plaintiff has a physical

impairment—his amputated arm—that substantially limits one or more of his major

life activities.

       52.     Plaintiff was qualified for the position he was hired for and held and

could perform the essential job duties of Machine Operator with or without a

reasonable accommodation.

       53.     Plaintiff requested a reasonable accommodation and was denied that

request and/or that request was disregarded by Defendant.




                                           10
Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.11 Filed 11/11/20 Page 11 of 13



      54.    Defendant violated the PWDCRA when it discriminated against

Plaintiff on the basis of his disability by failing to accommodate his reasonable

requests for an accommodation and by terminating him.

      55.    Defendant treated Plaintiff, because of his disability, more harshly than

it treated other similarly-situated employees and upon information and belief, this

was at least in part motivated by discrimination.

      56.    Defendant’s actions were intentional and in disregard of Plaintiff’s

rights and sensibilities.

      57.    Defendant failed to make good faith efforts to establish and enforce

policies to prevent illegal discrimination against its employees, including disability

discrimination.

      58.    Defendant did not engage in any interactive process to attempt to

accommodate Plaintiff, but instead disregarded Plaintiff’s request(s) for an

accommodation.

      59.    Defendant failed to properly train or otherwise inform its supervisors

and employees concerning their duties and obligations under the civil rights laws,

including the PWDCRA.

      60.    As a direct and proximate result of Defendant’s unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of



                                          11
Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.12 Filed 11/11/20 Page 12 of 13



employee benefits, humiliation and embarrassment, mental and emotional distress,

and loss of everyday pleasures of everyday life.

      61.    Pursuant to the PWDCRA, Defendants are liable to Plaintiff for all

damages allowed under state law. To the extent that the damages allowable and/or

recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish or

deter the Defendants, this Court must order additional damages to be allowed so as

to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in his favor and against Defendants, jointly and severally, in an

amount in excess of $25,000.00, plus costs, interest, and attorney fees so wrongfully

incurred, as the Court deems just.

                                     THE RASOR LAW FIRM, PLLC

                                     /s/ Andrew J. Laurila
                                     ANDREW J. LAURILA (P78880)
                                     Attorney for Plaintiff
                                     201 E. 4th Street
                                     Royal Oak, MI 48067
Dated: November 11, 2020




                                            12
Case 2:20-cv-13018-PDB-DRG ECF No. 1, PageID.13 Filed 11/11/20 Page 13 of 13



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JIMMIE SHANNON,

       Plaintiff,                                  Civil Action No.:
                                                   Honorable
v

MARADA INDUSTRIES, INC.,
d/b/a/ COSMA BODY ASSEMBLY
MICHIGAN,

       Defendant.


JAMES B. RASOR (P43476)
ANDREW J. LAURILA (P78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                             RELIANCE ON JURY DEMAND

       NOW COMES Plaintiff, JIMMIE SHANNON, by and through his attorneys, Rasor Law

Firm, PLLC, by ANDREW J. LAURILA, and hereby demands a trial by jury in the above-

captioned cause of action.

                                   THE RASOR LAW FIRM, PLLC

                                   /s/ Andrew J. Laurila
                                   ANDREW J. LAURILA (P78880)
                                   Attorney for Plaintiff
                                   201 E. 4th Street
                                   Royal Oak, MI 48067
Dated: November 11, 2020

                                         13
